An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Edward J. McLaughlin, J.), rendered on or about October 1, 2010, said appeal having been argued by counsel for the respective parties, *534due deliberation having been had thereon, and finding the sentence not excessive, it is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed. Concur — Andrias, J.P., Friedman, DeGrasse, Freedman and Abdus-Salaam, JJ.